Case 1:19-cv-01036-NYW Document 35 Filed 01/13/20 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01036-NYW

AMERICAN CIVIL LIBERTIES UNION OF COLORADO,

        Plaintiff,

v.

UNITED STATES IMMIGRATION AND CUSTOMS ENFORCEMENT,

        Defendant.


     JOINT STATUS REPORT AND MOTION TO VACATE STATUS CONFERENCE


        Pursuant to the Court’s Minute Order of December 17, 2019 (ECF No. 34), the parties

submit this joint status report and motion to vacate the status conference set for January 17,

2020.

        1.      This is a case brought under the Freedom of Information Act (“FOIA”). Plaintiff

filed the Complaint on April 9, 2019, and Defendant filed its Answer on June 3, 2019.

        2.      On June 6, 2019, the Court held a status conference in this matter. The Court set

a summary judgment briefing schedule, noting that the schedule could be extended based on the

status of the parties’ continued discussions. The Court extended those deadlines three times on

Defendant’s unopposed motions, which described the parties’ ongoing efforts to resolve

outstanding issues in this case. See ECF Nos. 21-26.

        3.      Given the parties’ continued communications and progress in addressing the

issues presented in this case, on October 17, 2019, Defendant filed an unopposed motion seeking



                                                 1
Case 1:19-cv-01036-NYW Document 35 Filed 01/13/20 USDC Colorado Page 2 of 5




an order vacating the summary judgment briefing deadlines and instead setting a date by which

the parties would file a joint status report (ECF No. 27). The Court held a status conference on

October 24, 2019. The Court granted Defendant’s motion, vacating the summary judgment

briefing deadlines and ordering that the parties submit a joint status report by December 4, 2019,

which would identify any outstanding documents to be produced and describe any areas of

dispute of which the parties are aware (ECF No. 30). The Court also set a telephonic status

conference for December 18, 2019 (id.).

       4.      The parties submitted a joint status report on December 4, 2019, which indicated

that Defendant would be producing certain videos in response to Plaintiff’s FOIA request and

additional documents in response to requests in Plaintiff’s letter dated October 23, 2019 (see

ECF No. 31 ¶ 4). The joint status report further indicated that the parties are not aware of any

disputes that will require the Court’s intervention, and that the parties agree to discuss any

disputes that may arise in the future and to attempt to resolve them without necessitating the

Court’s intervention (see id. ¶ 5).

       5.      On December 4, 2019, Defendant produced a number of video clips in response to

Plaintiff’s FOIA request. In addition to the videos that have been produced, Defendant recently

identified additional videos that appear to be responsive to Plaintiff’s FOIA request. Defendant

is in the process of reviewing these and will produce responsive videos to Plaintiff as soon as

possible, but Defendant anticipates that the review and processing of the videos for production

will take some time.




                                                  2
Case 1:19-cv-01036-NYW Document 35 Filed 01/13/20 USDC Colorado Page 3 of 5




       6.      On December 12, 2019, Defendant produced an additional 111 pages of

documents in response to requests contained in Plaintiff’s October 23, 2019 letter. Plaintiff is in

the process of reviewing those additional pages.

       7.      On December 17, 2019, the Court sua sponte vacated the telephonic status

conference that had been set for December 18, 2019 and reset it for January 17, 2020 (ECF No.

34). The Court also ordered that the parties submit a joint status report by January 13, 2020 (id.).

       8.      Given that Defendant anticipates producing additional videos to Plaintiff, and that

Plaintiff is currently in the process of reviewing the additional documents Defendant recently

produced, the parties believe it is not necessary for the Court to set a summary judgment briefing

schedule at this time, nor would it serve the interests of efficiency and conservation of the

Court’s resources. The parties also respectfully submit that it is not necessary to proceed with

the status conference set for January 17, 2020.

       9.      The parties agree that it would be appropriate to submit another joint status report

to the Court on or before March 13, 2020. They believe that submitting a status report sooner

likely would not be useful, particularly given Defendant’s ongoing review of the additional

potentially responsive videos, which review and processing for production will take some time to

complete.

       10.     The parties respectfully request that the Court enter an Order vacating the Status

Conference set for January 17, 2020, and requiring the parties to submit another joint status

report on or before March 13, 2020.




                                                   3
Case 1:19-cv-01036-NYW Document 35 Filed 01/13/20 USDC Colorado Page 4 of 5




Dated January 13, 2020.

   Respectfully Submitted,

   s/Sara R. Neel                        JASON R. DUNN
   Sara R. Neel                          United States Attorney
   ACLU of Colorado
   303 E. 17th Ave., Suite 350           s/ Jane E. Bobet
   Denver, CO 80203                      Jane E. Bobet
   (303) 777-1773                        Assistant United States Attorney
   sneel@aclu-co.org                     1801 California Street, Suite 1600
   Attorney for Plaintiff                Denver, Colorado 80202
                                         Telephone: (303) 454-0185
                                         Fax: (303) 454-0407
                                         jane.bobet@usdoj.gov
                                         Attorney for Defendant




                                     4
Case 1:19-cv-01036-NYW Document 35 Filed 01/13/20 USDC Colorado Page 5 of 5




                               CERTIFICATE OF SERVICE

I hereby certify that on January 13, 2020, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following email addresses:

       Msilverstein@aclu-co.org
       Sneel@aclu-co.org

                                                   s/ Jane E. Bobet
                                                   Jane E. Bobet
                                                   United States Attorney’s Office




                                               5
